Citation Nr: 0935220	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
left shoulder, to include as secondary to service-connected 
left forearm laceration.

2.	Entitlement to a compensable rating for left forearm 
laceration. 

3.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hand and right fingers.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. Jurisdiction was later transferred to 
the RO in Los Angeles, California.

The Board previously considered and remanded the claims on 
appeal for further development in April 2006, and again in 
June 2008.


FINDINGS OF FACT

1.	Arthritis of the left shoulder was not incurred or 
aggravated during service, nor is it proximately due to or 
the result of the service-connected left forearm laceration.

2.	Since January 20, 2009, the Veteran has had a 
superficial painful scar associated with a left forearm 
laceration injury.

3.	In a July 1988 rating decision the RO denied a claim for 
service connection for degenerative arthritis of both hands. 
The Veteran did not appeal from that decision.

4.	Since then, no additional evidence has been obtained 
which relates to an unestablished fact necessary to 
substantiate the Veteran's claim as involving arthritis of 
the right hand and right fingers.







CONCLUSIONS OF LAW

1.	The criteria for service connection for arthritis of the 
left shoulder, to include as secondary to service-connected 
left forearm laceration are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.	The criteria for a 10 percent rating for left forearm 
laceration, effective January 20, 2009, are met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, 
Diagnostic Code 7804 (2009).

3.	A July 1988 RO rating decision which denied service 
connection for degenerative arthritis of both hands is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2009).

4.	New and material evidence has not been received to 
reopen the previously denied claim as it pertains to 
arthritis of the right hand and right fingers. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated between October 2002 
and July 2008, the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claims on appeal. The Statements 
of the Case (SOCs) explained the general criteria to 
establish claims for service connection, and for an increased 
rating for the service-connected disability under 
consideration. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi,        16 Vet. App. 183, 
186-87 (2002). An addendum to the July 2008 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. In addition, the July 2008 notice 
correspondence provided a claim-specific definition of "new 
and material" evidence as required under the Kent decision. 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The Veteran has received July 2008 correspondence which 
contained the specific notice information prescribed in the 
Vazquez-Flores decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice sent in October 2002 comported with this 
standard, as it preceded issuance of the rating decision on 
appeal. Subsequent notice letters were not timely issued. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA correspondence in advance of the most recent 
June 2009 Supplemental SOC (SSOC) readjudicating his claims. 
During this timeframe the Veteran underwent VA examinations 
and VA outpatient treatment records were obtained. There is 
no indication of further available information or evidence 
that must be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records, and records of VA outpatient treatment. 
The Veteran has also undergone several VA examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 
4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition).               The Veteran has 
provided copies of private medical evaluations from an 
internal medicine specialist, and a neurologist. He has not 
at any point requested to appear at a hearing in support of 
his appeal. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 





Analyses of the Claims

Service Connection

The most probative medical opinion evidence articulates that 
the Veteran's left shoulder arthritis was not caused or 
aggravated by his service-connected left forearm laceration 
injury. The competent evidence also does not substantiate 
service connection for left shoulder arthritis on a direct 
basis. Hence, this claim on appeal is being denied.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection on a 
direct basis are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The report of a June 2004 medical evaluation by Dr. S.J.M. 
indicates that the left forearm laceration injury had 
resulted in other major complications. The physician 
identified as one such complication arthritic problems 
involving the left shoulder. Reference was provided to recent 
medical research which had determined that a major 
etiological or precipitating factor for arthritic joint 
changes often consisted of a prior injury which in many 
instances had been discounted as unimportant because of 
occurring several years previously. The physician cited to 
the fact that in his own practice he had seen numerous 
examples of such arthritis problems occurring as a result of 
a traumatic injury from many years ago. He concluded that the 
Veteran's original traumatic injury resulted not only in soft 
tissue injury involving the left upper extremity, but also 
the type of osteoarthritis that has been commonly associated 
with trauma even though remote. 

Records of VA outpatient treatment include the report of a 
November 2005 general medical consultation which noted that 
the Veteran had been having intermittent left shoulder pain 
for 2 years. An x-ray of the left shoulder showed mild 
degenerative changes of the acromioclavicular joint. The 
Veteran had experienced a recent fall   1 to 2 months ago on 
the left shoulder. The assessment was in part, left shoulder 
pain.

A January 2008 medical opinion obtained from a VA physician 
addressed the etiology of left shoulder arthritis and 
arthritis of the right fingers, and indicated the claims file 
had been reviewed. The opinion expressed as to degenerative 
joint disease of the left shoulder was that this was not 
related to the laceration injury to the left forearm during 
service. The examiner found there was no credible medical 
evidence to link arthritis of the left shoulder joint to a 
remote left forearm laceration.  
During a January 2009 VA examination the Veteran reported 
problems with his shoulder dating back to the 1980s, and 
stated pain involving the left shoulder had been gradually 
worsening over the past 10 years. Pain was aggravated by 
raising the arm above shoulder level. Objectively, tenderness 
was elicited throughout the scapular area but was negative 
elsewhere. Range of motion consisted of abduction 90 degrees, 
internal rotation 45 degrees, external rotation 45 degrees, 
and forward flexion 85 degrees, all with further limited 
motion on repetitive testing due to pain. An MRI study 
revealed hypertrophic degenerative change of the 
acromioclavicular joint with impingement on the supraspinatus 
muscle and tendinopathy of the supraspinatus tendon, with 
minimal effusion of the glenohumeral joint. 

The January 2009 VA examiner indicated there was no 
conceivable manner in which to envision how a localized lower 
arm injury could affect the shoulder, and no plausible 
connection had been presented. The June 2004 report of Dr. 
S.J.M. proposed that the laceration was evidence of trauma, 
and that associated trauma occurred related to the injury 
that may have caused a shoulder condition. According to the 
VA examiner, this was speculative and had not been 
specifically determined. There was not a direct link to the 
laceration and the shoulder condition and the above private 
physician did not provide a direct explanation. In addition, 
the examiner considered that the type of injury that caused 
the laceration was not of the type that would ordinarily be 
associated with a significant shoulder injury. Even if a 
neurological condition such as diabetic neuropathy or ulnar 
neuropathy were present, these would not impact the shoulder 
to cause a mechanical type shoulder condition characterized 
by impingement. The examiner concluded it was less likely 
than not that a left shoulder disorder resulted from the 
service-connected injury.

Based upon the foregoing, the claimed medical relationship 
between a left shoulder disability and service-connected left 
forearm laceration injury has not been demonstrated, as the 
most persuasive evidence weighs against such a theory of 
secondary service connection. The contrasting viewpoints are 
offered by the VA examiners in this case, primarily the 
January 2009 VA examiner's opinion, and from the June 2004 
report of Dr. S.J.M. Where there are divergent medical 
opinions of record, it is the province of the Board to weigh 
these opinions and accept one as the most persuasive, 
provided there is a plausible basis of record for so doing.                
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and determine whether to accept such 
an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

The Board assigns significant probative weight to the January 
2009 VA examiner's opinion that there was no conceivable 
manner in which the service-connected laceration injury 
affected the shoulder, particularly given his consideration 
of the circumstances of the actual injury. This conclusion 
represented a detailed case study and is supported by a 
thorough rationale. See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998). As the examiner further observed, the June 2004 
conclusion of a private physician could be undermined by the 
fact that there was no direct link ever established between 
the forearm injury and left shoulder degenerative arthritis.                
The support for his theory that this physician offered were 
general principles as to the nature of the result of 
traumatic injury based on his own experience and available 
medical research. The Board presently similarly notes that 
such background information including medical research while 
certainly relevant, is not alone sufficient to establish what 
occurred in this specific case. See generally Wallin v. West, 
11 Vet. App. 509, 514 (1998) (holding that treatise evidence 
to support medical causation must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion"). Additionally, the 
January 2009 VA examiner's opinion is corroborated by the 
consistent opinion from another VA physician dated from 
January 2008.

It is therefore concluded that the most probative medical 
evidence disfavors finding that the Veteran's left shoulder 
arthritis is etiologically linked to the service-connected 
left forearm laceration injury. Since the January 2009 VA 
examiner disclaimed any conceivable relationship, this 
statement would rule out the possibility that symptomatology 
from the service-connected injury either caused or aggravated 
the left shoulder arthritis. See 38 C.F.R. §3.310(b). The 
stated theory of secondary service connection is the primary 
basis of entitlement alleged regarding this claim. There also 
is no indication of a precipitating injury during service, 
either documented or described that would otherwise warrant 
inquiry into whether left shoulder degenerative arthritis is 
directly associated with the Veteran's service. As a result, 
service connection both on a direct and secondary basis has 
not been established. The Veteran's own assertions have been 
considered, but as a layperson he cannot provide an opinion 
on the issue of medical causation absent consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for arthritis of the left shoulder, to 
include as secondary to service-connected left forearm 
laceration. The preponderance of the evidence is unfavorable 
on this claim, and hence the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

The Board is granting a 10 percent rating for a superficial 
painful scar that is associated with the Veteran's service-
connected left forearm laceration injury, based upon January 
2009 VA examination findings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable rating criteria, Diagnostic Code 7801 
provides that scars other than on the head, face, or neck, 
that are deep or that cause limited motion, and cover an area 
of at least 6 square inches (39 square cm.) warrant a 
compensable evaluation. According to the revised version of 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a compensable evaluation.
 
Under Diagnostic Code 7803, a scar that is superficial and 
unstable warrants the assignment of a maximum 10 percent 
rating. Diagnostic Code 7804 further provides that a scar 
that is superficial and painful on examination warrants the 
assignment of a 10 percent rating. Also, Diagnostic Code 7805 
provides that other scars (not otherwise considered under the 
rating schedule) are to be rated on the basis of limitation 
of function of the affected part. 

In November 2002, the Veteran underwent a VA Compensation and 
Pension examination by a dermatologist. He then described 
having had pain and stiffness in the digits of both of hands, 
with needle-type intermittent pain to the dorsum of his 
hands. On a physical examination, hand grip on the right side 
was 6 pounds per square inch followed by 5.5 and 6, and on 
the left side 5 pounds per square inch followed by 5 and 4.5. 
Forearm circumference on the right was 30-cm, and on the left 
29-cm. On the lateral aspect of the left midforearm there was 
a 9-cm irregular scar. The scar was flesh tone. It was 
nontender. There was no adherence, keloid buildup, 
disfigurement, inflammatory process, loss of tissue, or 
edema. The scar was flat. There was no retraction. 
Dorsiflexion of the wrist on the right was           20 
degrees, and on the left 45 degrees. Palmar flexion was 25 
degrees bilaterally. Radial deviation was 15 degrees on the 
right, 20 degrees on the left. Ulnar deviation was 15 degrees 
on the right, 20 degrees on the left. 

The impression was of a laceration, left midforearm. A nerve 
conduction study had been obtained indicating tardy ulnar 
nerve palsy in the left ulnar nerve. However, due to the 
location of the laceration any nerve impairment with the 
ulnar nerve in the left arm was not attributed to the 
service-connected laceration. The majority of the Veteran's 
symptoms were considered related to arthralgia rather than 
residuals from the left forearm laceration. The examiner 
further observed that there was limited range of motion on 
testing, but this was not secondary to the laceration, in 
particular as range of motion was better on the left side 
than the right.

The October 2003 correspondence from Dr. P.J.O., a private 
neurologist, states that there was a likelihood the Veteran 
had superficial sensory neuropathy in relation to the scar on 
his forearm. He further stated in was not likely that 
superficial sensory neuropathy had aggravated the condition 
of diabetic neuropathy or ulnar neuropathy.

The report of a December 2003 VA neurological examination in 
part observed that the scar present at the left upper forearm 
was nontender to palpation. There were no complaints of 
Tinel's sign when the area was tapped. The overall impression 
was that the Veteran had early peripheral neuropathy that was 
likely secondary to his diabetes mellitus. There was no 
objective evidence of ulnar nerve dysfunction that could be 
related to the laceration injury sustained during service.

On a January 2009 VA examination, the Veteran reported having 
experienced brief episodes of sharp pain at the site of his 
scar several times per week, that occasionally seemed to 
radiate to the upper arm. He described a painful sensation in 
all his fingers daily, and his left hand would feel numb 2 to 
3 times per month lasting for hours to days. His left hand 
would periodically become weak. This      did not appear to 
be activity related except perhaps tended to occur when he 
bent his arm at the elbow. An objective examination provided 
that the scar was located approximately 9-cm proximal to the 
wrist beginning in the mid arm roughly where the 2nd to 3rd 
finger would be located and extending medially. The scar was 
8.5-cm in length and 6-mm in width at its widest point which 
was a 2-cm section of the scar that was slightly depressed. 
Mild tenderness was noted. The scar was skin colored and 
slightly atrophic. There was no tissue loss, adherence, 
ulceration, signs of inflammation or other abnormalities 
including inflexibility or limitation of range of motion. 
There was no wrist tenderness. The examiner also expressed 
concurrence with the previous findings that the Veteran's 
hypothesized superficial sensory neuropathy and ulnar 
neuropathy along the left arm and hand was not related to the 
laceration injury during service. It was observed that an 
injury, or scar resulting from that injury, should only cause 
a localized sensory condition in the immediate vicinity of 
the scar related to the damaged small superficial sensory 
nerves, and would not explain symptoms outside the immediate 
vicinity of the scar. 

In view of the above, the Board will assign a 10 percent 
rating for the presence of a superficial but painful scar for 
the service-connected left forearm laceration injury, as of 
the most recent VA medical examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804. The objective examination revealed mild 
tenderness to the scar area, and     the Veteran himself has 
described episodes of pain on a weekly basis, information 
which he is competent to provide pertinent to his current 
symptomatology.               The Board has considered 
whether any higher rating may be objectively warranted, 
inasmuch as one purpose of the most recent examination was to 
determine whether there was significant associated 
neurological impairment from the scar area.             The 
VA examiner however concluded that this was not the case, and 
that there were other medical explanations for the Veteran's 
generalized neuropathy along the left upper extremity. 
Preceding medical evaluators reached a similar conclusion. To 
the extent there currently may be some superficial neuropathy 
in the scar itself, this           is not shown to limit 
function or movement of the left forearm to any degree as to 
warrant any higher rating than the 10 percent already 
provided. Thus, a 10 percent rating is being granted for a 
scar from a left forearm laceration injury effective from 
January 20, 2009.




Petition to Reopen

A July 1988 RO rating decision denied service connection for 
degenerative arthritis of both hands. The stated basis for 
the decision was that service connection for laceration of 
the left forearm was conceded, however it would be 
speculative to relate any additional findings, other than a 
scar and its symptoms, to the incident during service. 
Evidence then considered consisted of service treatment 
records, and an April 1988 VA examination report. The Veteran 
did not file a timely notice of disagreement (NOD) to 
commence the appeal process, and hence the July 1988 rating 
decision became final and binding on the merits. See U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Since the RO's issuance of its July 1988 rating decision, the 
additional evidence which has been associated with the claims 
file is comprised of several VA Compensation and Pension 
examination reports, records of VA outpatient treatment, the 
June 2004 evaluation report of Dr. S.J.M. and his October 
2004 addendum, records from a private neurologist, and 
statements provided by the Veteran. 

Records of VA outpatient treatment dated from 1988 to the 
present contain intermittent references to symptoms or 
disorders involving the right hand. 
A report of a July 1997 general evaluation indicated that the 
Veteran complained of severe pain and arthritis in both hands 
and knees. An August 2002 x-ray of the right hand revealed 
mild osteoarthritic changes seen at the distal 
interphalangeal joints of the 4th and 5th digits, with no 
other abnormality seen. An orthopedic clinical record from 
the next month notes reported cramping in fingers on both 
hands since 1987. A May 2005 report also notes complaints of 
pain and cramps in fingers of both hands. These treatment 
reports are limited in scope to diagnosis and treatment of 
the Veteran's symptoms, and do not address what caused them.

The June 2004 evaluation summary of Dr. S.J.M. states that 
there are several medical conditions that developed 
secondarily from the initial left forearm laceration injury, 
including at the cervical spine and left shoulder. The 
physician identified apparent related degenerative 
abnormalities involving other joints and parts of the body. 
While this opinion identified the capacity of a traumatic 
injury to have consequences for remote regions, through this 
opinion (and his October 2004 addendum) the physician did not 
at any point identify right hand symptoms or manifestations 
as related to the left forearm injury. Thus, this document 
does not assist in establishing any link between right hand 
arthritis and a service-connected disability. 

The consideration of those VA examination findings which 
address the disability in question, indicates that an August 
2006 VA orthopedic examination diagnosed right wrist 
degenerative joint disease, and right distal interphalangeal 
degenerative joint disease. The VA examiner further 
determined that the arthritis of the right hand and wrist was 
not caused by the left forearm laceration, and was most 
likely age-related. The examiner could not find evidence to 
demonstrate that a laceration over the extensor muscle of the 
left forearm would in any way result in degenerative joint 
disease of the right hand. There is also of record a January 
2008 VA medical opinion following review of the claims file 
that there was no credible medical evidence to link arthritis 
of the right fingers to a remote left forearm laceration. 
According to the above, the available VA medical opinion 
evidence is not supportive of the Veteran's claim, and if 
anything tends to weigh against the claim.

The reports of private neurological evaluations dated from 
July to October 2003 from Dr. P.J.O. pertain to the extent of 
neurological symptoms in the left upper extremity, and not 
the right side.

The additional statements that the Veteran has provided are 
generally cumulative of the existing record of the 
contentions in support of his claim. See Reid v. Derwinksi, 2 
Vet. App. 312 (1992). See also Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does 
not constitute new evidence). In addition, the Court has held 
that generally a claimant's lay testimony does not comprise a 
basis to reopen a claim where the determinative issue is that 
involving medical causation. See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Hence, the newly received evidence does not substantiate that 
arthritis of the right hand and fingers is associated with a 
service-connected left forearm laceration injury, or 
otherwise with an incident of service. Accordingly, new and 
material evidence has not been received to reopen the claim 
for service connection for arthritis of the right hand and 
fingers. As the criteria for new and material evidence have 
not been met, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen this claim must be denied. 
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).









ORDER

Service connection for arthritis of the left shoulder, to 
include as secondary to service-connected left forearm 
laceration, is denied.

A 10 percent rating for left forearm laceration effective 
January 20, 2009                     is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits. 

The petition to reopen a claim of entitlement to service 
connection for arthritis of the right hand and right fingers 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


